The EU Policy Coherence for Development and the 'Official Development Assistance plus concept' (short presentation)
The next item is the short presentation of the report by Franziska Keller, on behalf of the Committee on Development, on EU policy coherence for development and the 'Official Development Assistance plus' concept.
Mr President, Policy Coherence for Development means not giving with one hand and taking away with the other. It makes no sense, for example, to provide funding to support agriculture in developing countries if, at the same time, we destroy the local markets through direct or indirect export subsidies.
Similarly, we may be continuing with great efforts to promote health provision yet, at the same time, we are preventing the trade in generic medicines or pushing up the prices of medicines to prohibitive levels by extending patent protection. Agrofuels may possibly reduce CO2 emissions in the EU a little, but result in deforestation and land grabbing in developing countries, thereby leading to more climate change - which is precisely what we wanted to avoid, not to mention the displacement of indigenous populations and the loss of biodiversity and farm land for growing food. At the moment, we - that is, the EU per se - are not particularly coherent.
The EU has long recognised in theory that political measures must not be contradictory. Policy Coherence for Development is laid down in the Treaty of Lisbon. Article 208 states: 'The Union shall take account of the objectives of development cooperation in the policies that it implements which are likely to affect developing countries.' Let us be judged by this requirement.
This year, we are reviewing the progress made towards achieving the Millennium Development Goals. It is obvious that we will not be able to keep our promises unless our policies are coherent. We - all of us that adopt and transpose legislation - need to be aware of this responsibility. Before we decide on a measure, we need to assess the consequences, so that we can recognise the negative effects that European legislation may have on developing countries. We need expertise in the Council, the Commission and in Parliament that can recognise incoherent aspects. The Commission's work programme on policy coherence is a good step in this direction. It is now a matter of how this plan is implemented.
Policy Coherence for Development means giving greater consideration to the interests of local people in our reform of fisheries policy and not allowing these interests to be subsumed by the interests of European fisheries concerns. It means that we must dry up streams of money that flow from developing countries into tax havens. It means that we cannot adopt ACTA if there remains a suspicion that this agreement could disrupt the supply of medicines or technologies in developing countries. So far, the Commission has not been able to eliminate this suspicion. Policy coherence also means that development policy must remain a strong, independent policy area in the creation of the European External Action Service and that the field of competence of the Commissioner for Development must be expanded, not restricted. It also includes allowing municipalities to take fair trade, for example, into consideration as a procurement criterion, as proposed by Mrs Rühle.
In many cases, we Members of Parliament need to keep a close eye on the Commission and the Council to ensure that policies are coherent. In many cases, however, it is up to us - the Members of Parliament - to provide coherence for development. We need the committees to be more joined up and we need a permanent rapporteur.
The report - which was unanimously adopted by the Committee on Development - contains many good proposals and takes us a good step forward. I would like to thank all the shadow rapporteurs, the ombudsman and all the NGOs for their cooperation and assistance, and I hope that our joint report will be able to be adopted in plenary tomorrow.
Mr President, I hate to strike a note of discontent about the report at this early stage in the debate, but I should like to refer in particular to recital I and paragraphs 44 and 45. There is much that I welcome in this report, but I believe that the content of those paragraphs is partly based on a historical view of agriculture policy and certainly not based on the real situation on the ground at the moment.
Before I deal in detail with that in the moments I have, let me just say that paragraph 15 is a very key paragraph in the report and perhaps should have been dealt with in more detail. It states that only four per cent of overseas development aid is dedicated to agriculture. That is quite a shocking figure and it is a figure that I mentioned in a report I drew up in the previous mandate of this Parliament.
I think there is, perhaps unfortunately, an attack on European farmers in this report. I do not think that is appropriate. I will certainly not be supporting this report on that basis, and I regret that situation. I would urge colleagues to note those paragraphs carefully.
(ES) Mr President, the report that we are debating today, Mrs Keller's report, highlights a matter crucial to the effectiveness of development policies. Coherence always lends effectiveness; when it comes to developing countries, incoherence is tantamount to ineffectiveness, and also to injustice.
I am talking about development policy, not just official development assistance. Coherence means that all sectoral policies - trade policy, agricultural policy, all external actions - must come together in one single policy; a policy which is coherent with the global objectives we are pursuing.
Only in this way can we create greater synergies and only in this way can we capitalise on the benefits of global public goods. This is why I supported and continue to support, in Mrs Keller's report, the demand for Parliament to appoint a speaker to evaluate and monitor the development policies on which this House expresses a view.
(PT) The European Union's policies and actions in several areas frequently contradict stated development aid objectives. The liberalisation and deregulation of world trade - which the European Union has been advocating and pursuing - threatens the weakest production systems of developing countries. We must not ignore the fact that a significant proportion of the resources directed to these countries as public development aid ends up returning to the countries of origin in the form of the acquisition of goods and services.
We cannot ignore the serious constraint that the enormous foreign debt represents; it has already been paid several times over, making its cancellation imperative. It is unacceptable that various developing countries are being blackmailed by making their public aid dependent on signing up to the so-called 'Economic Partnership Agreements', despite the resistance of many of these countries and the concerns they have expressed. Instead of being imposed, the European Development Fund's priorities must be revised, taking into account the opinion, the priorities and the real needs of developing countries.
Mr President, ladies and gentlemen, the Commission and, in particular, Commissioner Piebalgs, for whom I am standing in, congratulate the rapporteur on her motion for a resolution on policy coherence for development, which is excellent and exhaustive.
The Commission fully shares her view on the importance of this ambitious task and fully supports the various proposals contained in the resolution to enhance the European Parliament's work on the matter. This resolution comes at just the right time. As you know, the Commission has proposed a 12-point action plan to support the Millennium Development Goals. Policy coherence for development is one of the priorities of this plan, which is currently being discussed in the Council. The main areas of concern appearing in Parliament's motions for resolutions coincide to a large extent with the priorities listed in the Commission's work programmes on future policy coherence for development, even though we do not agree with all the comments contained in the resolution.
These two documents constitute a solid foundation for the EU institutions to make progress and to work on ensuring the greatest possible coherence of EU policies with the development goals. Policy coherence is not just about recording any negative impact that EU policies may have on the development goals. It is also about combining our efforts with those of our partners in order to come up with winning solutions that will refocus EU policies on development goals.
That is why the Commission has adopted a new and improved approach to policy coherence for development. This approach links all the EU policies on the matter to five international challenges. It does not limit the scope of our efforts. It links the evaluation of policies to real strategic objectives.
Furthermore, the work programme is based on objectives and indicators, and impact studies will more often than not be used to assess the coherence of policies.
I have one thing to say about official development assistance: the Commission's position on the matter is very clear. The European Union and the Member States must fulfil their commitments in this area.
To that end, the Commission has proposed to establish a responsibility mechanism within the Union. This proposal is currently being examined by the Member States.
At the same time, public financial resources other than official development assistance are going to be provided to developing countries, in order to help them, among other things, to combat climate change. Therefore, we must endeavour to find a way of monitoring those resources and ensuring that they are used for development purposes.
If we are to make our policies more coherent, we must involve our partners. Article 12 of the Cotonou Agreement provides for a means of communication, a forum to enable the ACP countries to voice their concerns regarding EU policies. That option must be used far more systematically. We shall therefore strengthen our dialogue on policy coherence for development within other international bodies such as the Asia-Europe conference on development, which is currently taking place, and the United Nations high-level meeting on the Millennium Development Goals, which will take place in September.
I have one final comment to make: if we examine the various strategic areas concerned - trade, agriculture, fisheries and others - we cannot fail to see that only a joint and cooperative effort by all the major economic powers, and not just by the European Union, will help to create an environment that is favourable to development. Now and in the future, policy coherence for development must be a high priority at European and international level.
The debate is closed.
The vote will take place tomorrow (Tuesday, 18 May 2010).
Written statements (Rule 149)
I would like to go into more detail concerning recital I and paragraphs 44 and 45 of the present report, the wording of which is highly unfortunate and does not reflect the actual situation. Firstly, it must be made clear that export restitution is a European Union instrument of market control that is used very cautiously by the European Commission and applied only in a few exceptional cases. Export restitutions, which were designed as a kind of safety net, cannot therefore be held responsible for major damage to the agricultural sector in developing countries - as suggested in the recital. Moreover, it must be pointed out that the EU is the world's biggest importer of agricultural produce from developing countries. The EU is thus not weakening development and the establishment of a viable agricultural sector in developing countries; quite the contrary. The EU undoubtedly has a great responsibility in the area of international trade in the agricultural sector, particularly in respect of developing countries. That is not in question and the Union is fully aware of it. In view of this, I must protest against blanket judgments that have nothing to do with a differentiated and objective approach. I object to recital I as well as to paragraphs 44 and 45, and thus also to the report as a whole.
in writing. - I support this resolution on Policy Coherence for Development. As the Lisbon Treaty clearly states, the European Union has to take account of development cooperation objectives when implementing policies that might impact developing countries. At a time when multiple crises seriously threaten the achievement of the Millennium Development Goals, it is all the more important to ensure that our development policies are not undermined by action in other policy fields. While the eradication of poverty is the primary development policy objective of the EU, many policy initiatives undercut this purpose. EU agricultural export subsidies gravely undermine food security elsewhere, and we have yet to assess the ecological and social impact of our fisheries agreements with developing countries. Policy Coherence for Development cannot be sidelined when negotiating bilateral and regional trade agreements, and has a key role to play if we are to ensure that the outcome of the Doha Round is not detrimental to development. European Investment Bank external lending to developing countries must be focused on investments which contribute to eradicating poverty, and has to turn away from tax haven-based companies. Human rights, labour and environmental standards and tax governance must guide EU negotiations with developing countries.